Citation Nr: 0520835	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cerebrovascular accident with residual paralysis of the right 
lower extremity.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, through the VA's 
Appeals Management Center, so that additional development 
could be undertaken.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.


FINDING OF FACT

The veteran sustained additional disability involving 
residuals of a cerebrovascular accident, including paralysis 
of the right lower extremity, as a result of a VA left 
carotid endarterectomy of November 13, 2001, which was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, including paralysis of the right lower extremity, 
have been met.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 
17.32 (2004); 69 Fed.Reg. 46426 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  To implement the provisions of 
the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Such 
have been the subject of holdings of various Federal courts.  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss the 
VA's efforts to comply with the VCAA and its implementing 
regulations is obviated at this juncture.  For the same 
reason, at this time, there is no need to examine whether the 
RO has fulfilled each of the directives of the Board, as set 
forth in its April 2004 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

Merits of the § 1151 Claim

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).  

The regulatory provisions governing the veteran's § 1151 
entitlement were modified during the pendency of the instant 
appeal.  See 69 Fed. Reg. 46426 (Aug. 3, 2004).  Prior to 
September 2, 2004, the dispositive regulation was 38 C.F.R. 
§ 3.358, and by the changes effectuated as of September 2, 
2004, 38 C.F.R. § 3.358 was rendered applicable only to 
claims received by VA prior to October 1, 1997.  The 
provisions of 38 C.F.R. § 3.361 were instituted for claims 
received on and after October 1, 1997.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the medical or surgical treatment administered.  Id.  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  
38 C.F.R. § 3.361(c).  The proximate cause of disability is 
the action or event that directly caused the disability or 
death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361 (d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
§ 3.361(c), and:

(i)	VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; 
or 
(ii)	VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's 
representative's informed consent.  

38 C.F.R. § 38 C.F.R. § 3.361(d)(1).   To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Id.  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 of this chapter 
that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Id.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 38 C.F.R. § 17.32(b) of 
this chapter, as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id. 

Under 38 C.F.R. § 17.32, except as otherwise provided in that 
regulation, all patient care furnished under title 38 U.S.C. 
shall be carried out only with the full and informed consent 
of the patient or, in appropriate cases, a representative 
thereof.  In order to give informed consent, the patient must 
have decision-making capacity and be able to communicate 
decisions concerning health care.  If the patient lacks 
decision-making capacity or has been declared incompetent, 
consent must be obtained from the patient's surrogate.  
Practitioners may provide necessary medical care in emergency 
situations without the patient's or surrogate's express 
consent when immediate medical care is necessary to preserve 
life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and 
the practitioner determines that the patient has no surrogate 
or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of 
the patient or others.  In such circumstances consent is 
implied.  38 C.F.R. § 17.32(b)

Under 38 C.F.R. § 17.32(c), an informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion. The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: (i) Require the 
use of sedation; (ii) Require anesthesia or narcotic 
analgesia; (iii) Are considered to produce significant 
discomfort to the patient; (iv) Have a significant risk of 
complication or morbidity; (v) Require injections of any 
substance into a joint space or body cavity; or (vi) Involve 
testing for Human Immunodeficiency Virus (HIV).

It is veteran's contention that he suffered a cerebrovascular 
accident and residual paralysis as a result of a left carotid 
endarterectomy performed by VA at its facility in November 
2001.  He takes issue with the statement offered by the 
attending VA surgeon, from whom the RO sought an expert 
medical opinion, that his cerebrovascular accident was a 
recognized complication of a left carotid endarterectomy.  He 
asserts no negligence or other fault on the part of VA, but 
notes that no consent to a cerebrovascular accident was ever 
furnished by him, and that regardless of whether stroke is a 
recognized complication of an endarterectomy, it is not an 
expected or foreseeable outcome. 

The record includes a copy of a VA hospital discharge summary 
for the period from November 13, 2001, to November 30, 2001, 
during which the left carotid endarterectomy was undertaken.  
Such is accompanied by various other records, including 
operative notes and reports, indicating that the veteran 
sustained a perioperative left cerebral vascular accident 
with resulting right hemiparesis and right foot drop.  
Included therewith is also a VA Form OP 547 (637), Request 
for Administration of Anesthesia and Performance of 
Operations, Procedures and Transfusions, which was executed 
by the veteran on the date of surgery in November 2001.  
Therein, he purportedly consented to a left carotid 
endarterectomy for removal of blockages from the artery in 
the neck supplying the brain.  Notably, no surgical risks or 
potential complications were therein specifically set forth.  

Of record is correspondence, dated in April 2002, from the VA 
attending surgeon who performed the veteran's November 2001 
left carotid endarterectomy.  Therein the surgeon noted that, 
intraoperatively, the veteran incurred a left hemispheric 
cerebral vascular accident, a recognized complication of such 
procedure.  Resulting paresis of the veteran's right upper 
extremity has since resolved, but there has been only partial 
resolution of the right lower extremity paralysis.  The 
stroke was noted to be the result of an embolization from an 
atherosclerotic lesion.  

A VA examination followed in October 2004, findings from 
which led to entry of a conclusion by the examining physician 
that the veteran's cerebrovascular damage was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or other fault of VA.  Significantly, however, the 
same physician reported in November 2004 that the stroke was 
not foreseeable even though the veteran had an extensive list 
of factors frequently found to precede strokes, including 
nicotine abuse, hypercholesterolemia, and coronary artery 
disease.  In December 2004, such physician offered the 
following:

The keyword concerning (the veteran's) management 
is "foreseeable".  Hypertension, 
hypercholesterolemia, and nicotine abuse are 
certainly risk factors that maybe (sic) 
inordinately prevalent in patients prior to the 
development of vascular damage to any part of the 
nervous system.  To carry this correlation to the 
extreme, one would say that no patient with these 
factors should have carotid endarterectomy.  
Hypercholesterolemia, high blood pressure, and 
nicotine abuse would increase the risk, but the 
percentage of such risk in an individual 
operation is extremely variable and certainly may 
be low enough to justify a carotid 
endarterectomy.  

It was further set forth in a March 2005 memorandum by the VA 
examiner that he was 99 percent certain that the surgeons 
planning the veteran's November 2001 surgery explained to him 
that hypercholesterolemia, nicotine abuse, and coronary 
disease would increase the risk of any operation, especially 
carotid surgery.  In the physician's opinion, every 
reasonable health care provider would have explained these 
risks and compared them with future problems if surgery were 
to be delayed.  

In this case, there are conflicting opinions as to the 
reasonable forseeability of the veteran's cerebral vascular 
accident in terms of the left carotid endarterectomy he 
underwent in November 2001.  The persuasiveness of the 
opinion that a cerebral vascular accident is a recognized 
complication of such procedure is called into question by 
virtue of the fact that it is offered by the attending VA 
surgeon who performed the surgery at issue and is further 
undercut because the informed consent document in no way 
specifically references that a cerebral vascular accident was 
a reasonably foreseeable consequence of which the veteran was 
made aware and to which he consented.  

The more persuasive opinion, on which the Board relies, is 
offered by the VA examiner, who beginning in October 2004, 
found that the veteran's stroke was not foreseeable, despite 
his predisposing factors.  Such opinion was supplemented 
subsequently by an adequate rationale, noting in particular 
the extreme variability in assessing risk and forseeability 
of certain events in any given operative procedure.  The fact 
that the VA examiner was 99 percent sure that the veteran was 
afforded informed consent of the foreseeable consequences of 
his November 2001 procedure is not dispositive, given the 
lack of documentary evidence thereof from any attending 
surgeon or through the written consent form.  Again, neither 
the "consent" form, nor any other document verifies the 
assertion that the surgeon informed the veteran that residual 
disability due to a stroke was a reasonably foreseeable 
associated risk.  

On the basis of the foregoing, and in affording the benefit 
of the doubt to the veteran, it is concluded that the record 
supports the veteran's entitlement to VA compensation under 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, including residual right lower extremity paralysis.  
To that extent, the appeal is granted.  




ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, including residual 
paralysis of the right lower extremity, is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


